
	
		II
		112th CONGRESS
		2d Session
		S. 3438
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Ms. Murkowski (for
			 herself, Mr. Hoeven,
			 Mr. Webb, Ms.
			 Landrieu, Mr. Inhofe,
			 Mr. Warner, Mr.
			 Barrasso, and Mr. Begich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to implement the
		  Proposed Final Outer Continental Shelf Oil and Gas Leasing Program: 2012–2017
		  and conduct additional oil and gas lease sales to promote offshore energy
		  development in the United States for a more secure energy future, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Offshore Petroleum Expansion Now
			 Act of 2012.
		2.DefinitionsIn this Act:
			(1)OCS Planning
			 AreaThe term OCS Planning Area means an area
			 specified as an Outer Continental Shelf Planning Area by the Department of the
			 Interior as of the date of the enactment of this Act.
			(2)Proposed Oil and
			 Gas Leasing Program: 2012–2017The term Proposed Oil and
			 Gas Leasing Program: 2012–2017 means the Proposed Final Outer
			 Continental Shelf Oil and Gas Leasing Program: 2012–2017 described in the
			 notice of availability published in the Federal Register on July 6, 2012 (77
			 Fed. Reg. 40080).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Requirement to
			 implement Proposed Oil and Gas Leasing Program: 2012–2017
			(a)In
			 generalExcept as otherwise
			 provided in this Act, the Secretary shall implement the Proposed Oil and Gas
			 Leasing Program: 2012–2017 in accordance with the schedule for conducting oil
			 and gas lease sales contained in the Proposed Oil and Gas Leasing Program:
			 2012–2017, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), and
			 other applicable law.
			(b)Modified and
			 additional lease salesNotwithstanding the schedule of lease sales
			 in the Proposed Oil and Gas Leasing Program: 2012–2017, the Secretary shall
			 conduct under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)
			 oil and gas lease sales in OCS Planning Areas as specified in the following
			 table, during the year specified in the table for each lease sale:
				
					
						
							Lease Sale No.OCS
					 Planning AreaYear
							
						
						
							212Chukchi Sea2013
							
							217Beaufort Sea2016
							
							220Mid-Atlantic2013
							
							221Chukchi Sea2014
							
							225Eastern Gulf of
					 Mexico2013
							
							226Eastern Gulf of
					 Mexico2016
							
							227Central Gulf of
					 Mexico2013
							
							228 Southern California2014
							
							229Western Gulf of
					 Mexico2012
							
							230Mid-Atlantic2014
							
							231Central Gulf of
					 Mexico2014
							
							233Western Gulf of
					 Mexico2013
							
							234Eastern Gulf of
					 Mexico2015
							
							235Central Gulf of
					 Mexico2015
							
							237Chukchi Sea2016
							
							238Western Gulf of
					 Mexico2014
							
							241Central Gulf of
					 Mexico2016
							
							242Beaufort Sea2014
							
							243Southern California2017
							
							244Cook Inlet2013
							
							245Mid-Atlantic2015
							
							246Western Gulf2015
							
							247Central Gulf of
					 Mexico2017
							
							248Western Gulf of
					 Mexico2016
							
							249Southern California (existing
					 infrastructure sale)2013
							
							250Mid-Atlantic2017.
							
						
					
				
			(c)Lease sales
			 describedFor purposes of subsection (b)—
				(1)lease sale numbers
			 225, 226, 227, 229, 231, 233, 235, 237, 238, 241, 242, 244, 246, 247, and 248
			 are lease sales proposed in, and shall be conducted in accordance with, the
			 Proposed Oil and Gas Leasing Program: 2012–2017, except each lease sale shall
			 be conducted in the year specified for the sale in the table under subsection
			 (b);
				(2)lease sale numbers
			 212, 217, 220, 221, 228, 230, 234, 243, and 245 are sales proposed in, and
			 shall be conducted in accordance with, the Draft Proposed Outer Continental
			 Shelf (OCS) Oil and Gas Leasing Program 2010–2015 (January 2009), except each
			 lease sale shall be conducted in the year specified for the sale in the table
			 under subsection (b); and
				(3)lease sale number
			 250 shall be conducted—
					(A)for lease tracts
			 in the OCS Planning Area and Mid-Atlantic OCS Planning Area, respectively, by
			 and at the discretion of the Secretary, subject to subparagraph (C);
					(B)in the year
			 specified for the lease sale in the table under subsection (b); and
					(C)in accordance with
			 the other provisions of this Act.
					4.Southern
			 California existing infrastructure lease sale
			(a)In
			 generalIn the case of lease sale number 249, the Secretary shall
			 offer for sale leases of tracts in the Santa Maria and Santa Barbara or Ventura
			 Basins of the Southern California OCS Planning Area as soon as practicable, but
			 not later than December 31, 2013.
			(b)Use of existing
			 structures or onshore-Based drillingThe Secretary shall include in leases
			 offered for sale under lease sale numbers 228, 243, and 249 such terms and
			 conditions as are necessary to require that development and production may
			 occur only from offshore infrastructure in existence on the date of the
			 enactment of this Act or from onshore-based drilling unless, not later than 1
			 year after the date of the next scheduled Southern California lease sale, the
			 Governor of the State of California requests the Secretary to conduct an
			 area-wide sale.
			5.Revised map of
			 the Mid-Atlantic planning area
			(a)Definition of
			 Mid-Atlantic StateIn this
			 section, the term Mid-Atlantic State means each of the States of
			 Delaware, Maryland, North Carolina, and Virginia.
			(b)Revision of
			 mapSubject to subsection
			 (c), the Secretary shall revise the Bureau of Ocean Energy Management,
			 Regulation and Enforcement map entitled Atlantic NAD 83 Federal Outer
			 Continental Shelf (OCS) Administrative Boundaries and dated January 2010
			 to ensure that the square footage of the leasable area in the Mid-Atlantic
			 planning area is directly proportional to the length of the tidal shoreline of
			 the Mid-Atlantic States, as determined using the information on tidal
			 shorelines provided in the document published by the National Oceanic and
			 Atmospheric Administration entitled The Coastline of the United
			 States and numbered NOAA/PA 71046 (1975).
			(c)LimitationNothing in this section affects the
			 boundary of Lease Sale 220.
			6.National
			 defense
			(a)National defense
			 areasThis Act shall not affect the authority of the Secretary of
			 Defense, with the approval of the President, to designate national defense
			 areas on the outer Continental Shelf pursuant to section 12(d) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1341(d)).
			(b)Prohibition on
			 conflicts with military operationsNo person may engage in any exploration,
			 development, or production of oil or natural gas on the Outer Continental Shelf
			 under a lease issued under this Act that would conflict with any military
			 operation, as determined in accordance with—
				(1)the Memorandum of Agreement between the
			 Department of Defense and the Department of the Interior on Mutual Concerns on
			 the Outer Continental Shelf signed July 20, 1983; and
				(2)any revision or replacement for that
			 agreement that is agreed to by the Secretary of Defense and the Secretary of
			 the Interior after that date but before the date of issuance of the lease under
			 which the exploration, development, or production is conducted.
				7.Environmental
			 impact statement requirement
			(a)In
			 generalFor purposes of this
			 Act and to conduct lease sales in accordance with the lease sale schedule
			 established by this Act, the Secretary shall prepare a multisale environmental
			 impact statement under section 102 of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332) for all lease sales required under this Act that are not
			 included in the Proposed Oil and Gas Leasing Program: 2012–2017.
			(b)Actions To be
			 consideredNotwithstanding section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332), in the statement described
			 in subsection (a)—
				(1)the Secretary is
			 not required to identify nonleasing alternative courses of action or to analyze
			 the environmental effects of alternative courses of action; and
				(2)the Secretary
			 shall only—
					(A)identify a
			 preferred action for leasing and not more than 1 alternative leasing proposal;
			 and
					(B)analyze the
			 environmental effects and potential mitigation measures for the preferred
			 action and the alternative leasing proposal.
					8.Eastern Gulf of
			 Mexico protectionsNothing in
			 this Act affects restrictions on oil and gas leasing under the Gulf of Mexico
			 Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432).
		9.Area-wide lease
			 salesExcept as provided in
			 sections 4, 6, and 8, and except as deferred under subsistence deferral in the
			 Barrow vicinity under the Proposed Oil and Gas Leasing Program: 2012–2017, all
			 lease sales conducted pursuant to this Act shall be area-wide lease
			 sales.
		10.Coastal State
			 revenue sharing for outer Continental Shelf energy sources
			(a)In
			 general
				(1)Fiscal years
			 2012 through 2022Notwithstanding section 9 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1338) and subject to the other
			 provisions of this section, for each of fiscal years 2012 through 2022, the
			 Secretary of the Treasury shall deposit in a special account in the Treasury,
			 and the Secretary of the Interior shall disburse, 37.5 percent of all revenues
			 derived from all rentals, royalties, bonus bids, and other sums due and payable
			 to the United States from outer Continental Shelf areas not scheduled for lease
			 sale under Proposed Oil and Gas Leasing Program: 2012–2017 to coastal States
			 and coastal political subdivisions in accordance with subsection (b).
				(2)Subsequent
			 fiscal yearsNotwithstanding section 9 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1338) and subject to the other provisions of this
			 section, for fiscal year 2023 and each subsequent fiscal year, the Secretary of
			 the Treasury shall deposit in a special account in the Treasury, and the
			 Secretary of the Interior shall disburse, 37.5 percent of all revenues derived
			 from all rentals, royalties, bonus bids, and other sums due and payable to the
			 United States from outer Continental Shelf areas to coastal States and coastal
			 political subdivisions in accordance with subsection (b).
				(b)Allocation
			 among coastal States and coastal political subdivisions
				(1)In
			 generalSubject to paragraph (2), for each fiscal year, the
			 amount made available under subsection (a) from any lease shall be allocated to
			 each coastal State in amounts (based on a formula established by the Secretary
			 by regulation) that are inversely proportional to the respective distances
			 between the point on the coastline of each coastal State that is closest to the
			 geographic center of the applicable leased tract and the geographic center of
			 the leased tract.
				(2)Payments to
			 coastal political subdivisions
					(A)In
			 generalThe Secretary shall pay 25 percent of the allocable share
			 of each coastal State, as determined under paragraph (1), to the coastal
			 political subdivisions of the coastal State.
					(B)AllocationThe
			 amount paid by the Secretary to coastal political subdivisions shall be
			 allocated to each coastal political subdivision in accordance with
			 subparagraphs (B), (C), and (E) of section 31(b)(4) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356a(b)(4)).
					(c)AdministrationThe Secretary shall ensure that revenues
			 from all sources of renewable and nonrenewable energy leased and produced from
			 any outer Continental Shelf area are distributed among coastal States and
			 coastal political subdivisions in accordance with this section.
			(d)Additional
			 revenuesRevenues made
			 available to coastal States and coastal political subdivisions under this
			 section shall be in addition to any revenues made available to Gulf producing
			 States and political subdivisions under the Gulf of Mexico Energy Security Act
			 of 2006 (43 U.S.C. 1331 note; Public Law 109–432).
			(e)Repeal of
			 limitations on amount of distributed qualified outer continental shelf
			 revenues
				(1)In
			 generalSection 105 of the Gulf of Mexico Energy Security Act of
			 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking
			 subsection (f).
				(2)Effective
			 dateThe amendment made by paragraph (1) takes effect on the date
			 that is 10 years after the date of enactment of this Act.
				
